Citation Nr: 1138870	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  93-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  The Veteran died in June 1991.  The Appellant is the mother of the Veteran's minor child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

The Appellant testified before a Decision Review Officer (DRO) in November 1993.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In January 2007, the Board denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating her disagreement with the denial of her claim.  The Court issued a June 2008 Order vacating, in part, the January 2007 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

Subsequent to the June 2008 JMR, the Board remanded this claim in June 2009 for additional evidentiary development.  Thereafter, in July 2011, the Board sought an advisory medical opinion from Veterans Health Administration (VHA).  A response was received in August 2011.  The Appellant and her representative were provided with a copy of the medical opinion obtained and a written response has been filed; accordingly, the issue is now before the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran died in June 1991 at the age of 47; the immediate cause of the Veteran's death was shown on the death certificate as contributory electrocution, body trauma.

2.  At the time of the Veteran's death, he was service-connected for schizophrenia [rated 100 percent disabling since August 1982] and status post splenectomy and portal hypertension [rated 30 percent disabling since October 1967.]

3.  Resolving all reasonable doubt in the Appellant's favor, the Veteran's service-connected schizophrenia contributed materially in producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011). 





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the VCAA or other law should be undertaken.  However, given the results favorable to the Appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for the cause of the Veteran's death.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating this award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

II.  The Merits of the Claim

The Board notes that at the time of the Veteran's death, the Appellant was the custodian of his minor child.  The Appellant sought both service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) benefits on behalf of the Veteran's minor child in her custody.  The Veteran was also legally married.  His surviving spouse also sought service connection for the cause of the Veteran's death and DIC benefits.  In January 2007, the Board remanded the surviving spouse's DIC claim and her claim of entitlement to service connection for the cause of the Veteran's death in a separate action.  The Board notes that the Appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 has been remanded, and the Board has no jurisdiction to address that issue at this time.  Thus, this decision solely addresses the Appellant's claim, on behalf of her minor child, for service connection for the cause of the Veteran's death.
The Appellant principally argues that while the Veteran's service-connected schizophrenia was not the principal cause of his death, it did serve to materially contribute to his death.  In particular, she contends that the Veteran's schizophrenia caused him to place himself in a dangerous situation, which substantially contributed to his fatal electrocution and fall from the second story roof of his home.  In the alternative, she contends that the Veteran may have purposefully electrocuted himself.  Thus, she believes service connection for the cause of the Veteran's death is warranted.

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Relevant Law and Regulations

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related. 

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011);see also Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to prevail on the issue of service connection in the context of this claim, once the death of a Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a) (2011).  "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  See 38 C.F.R. § 3.159(a)(2) (2011); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).



Analysis

During his lifetime, the Veteran was service-connected for schizophrenia, rated 100 percent disabling, and status post splenectomy and portal hypertension, rated 30 percent disabling.  

In June 1991, the Veteran's wife reported that early one morning, the Veteran argued with the Appellant over money for her minor child (the Veteran's son).  The Veteran's wife reported that following this conversation, the Veteran became very agitated and proceeded to climb onto the roof of their home, which was under construction.  The Veteran's wife stated that she attempted to restrain the Veteran but was unable to do so.  Upon climbing to the roof of his home, the Veteran apparently touched some electrical wires, which resulted in his being electrocuted and falling off the roof.  Shortly thereafter, the Veteran succumbed to his injuries.  See DRO Hearing Transcript of A.C., September 9, 1992.  

The corresponding official police report indicated that while on the second floor of his home, the Veteran touched power lines and received an electric discharge.  He was subsequently taken to the Regional Hospital of Fajardo, where he expired.  The Veteran's treating physician certified his death as being due to an electrical discharge.  The regional prosecutor was informed and consequently ordered an autopsy.  See Commonwealth of Puerto Rico, Puerto Rico Police Report, June 5, 1991.  The following day, an autopsy was performed on the Veteran.  It was determined that the cause of the Veteran's death was accidental electrocution.  The Veteran was also noted to have abrasions on his hands.  See Institute of Forensic Sciences, Medical Autopsy Report, June 6, 1991.  

In November 1993, the Appellant testified before a DRO.  She stated that she had known the Veteran all her life, and that he was often suicidal in the years prior to his death.  She testified that on the morning of his death, she went to his house and was told that he had slipped and fallen against electrical wires, and was then hospitalized.  The Appellant reported that she immediately went to the hospital to see the Veteran, and observed him laughing and joking.  Shortly thereafter, the Veteran expired.

In support of her claim, the Appellant submitted an affidavit in 2005, from the police officer who prepared the original police report regarding the circumstances of the Veteran's death.  In this affidavit, the police officer stated that when he arrived on the scene in June 1991, he assumed that the Veteran's injuries were due to an accident, in that no family members were present.  He also stated that he was not then aware of the fact that the Veteran experienced "suicidal ideation."  He indicated that the autopsy showed burn wounds on both of the Veteran's hands, indicating that the Veteran had grabbed the electrical wire with both hands; he asserted that this was evidence of his intent to commit suicide.  See Police Officer's Statement, October 18, 2005.

The Board notes that contrary to the police officer's assertion, evidence in the claims file indicates that the Veteran's surviving spouse was present when the electrocution occurred, although she did not witness the actual event.  Further, the autopsy report refers to abrasions on both hands, rather than electrical burns.  The Board acknowledges that the police officer is competent to give evidence about what he observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to provide evidence of whether the Veteran's contact with the electrical wires was deliberate, as he is not a medical professional, nor did he witness the incident in question.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  


In September 2009, VA obtained a VA medical opinion in order to determine whether it was at least as likely as not that the Veteran's service-connected schizophrenia was the cause of his death.  The VA examiner noted that the Veteran had received treatment for his psychiatric disorder at the VA Medical Center in San Juan, Puerto Rico, from July 1989 to June 1991.  He was treated with Thioridazine and Nortiptyline.  The VA examiner noted that on March 25, 1991, the Veteran had stated that he was "feeling well" on these medications.  It was also noted that upon VA examination in March 1987, the Veteran was diagnosed with schizophrenic disorder, undifferentiated type, with very profound active depressive features and alcohol dependence secondary to this condition.  The VA examiner opined that it was not at least as likely as not that the Veteran's death was the result of his service-connected schizophrenia.  In support of this conclusion, the VA examiner noted that the Veteran had argued with the Appellant at 8:30 A.M., and that it was not until two hours later that the Veteran climbed to the roof of his home.  It was further noted that the Veteran's surviving spouse had testified that the construction workers who were working on the roof were accustomed to the Veteran coming up to the roof.  As such, the VA examiner concluded that the Veteran was apparently caught in the electrical wires and fell as a result of an accident.  See VA Medical Opinion Report, September 18, 2009.

Despite the September 2009 VA medical opinion, in July 2011, the Board requested a VHA opinion to determine whether the Veteran's service-connected schizophrenia caused or contributed to his death.  The reviewing physician thoroughly discussed the aforementioned evidence of record in rendering his opinion.  Ultimately, two conclusions were reached.  First, the VHA physician stated that schizophrenia was not the principal or primary cause of the Veteran's death.  He noted that schizophrenia may sometimes lead to death by severe cachexia, suicidal behavior, or completed suicide because of command hallucinations, as a few examples.  In the Veteran's case, it was unclear that the Veteran intentionally grabbed the electrical wires with the purpose of committing suicide.  However, he may have fallen and accidentally grabbed the wires in an attempt to retard his fall.  See VHA Opinion, August 22, 2011.

Second, the VHA physician opined that schizophrenia was a contributory cause of the Veteran's death.  The physician stated that it was well known that individuals with schizophrenia have much difficulty modulating their emotions and are prone to erratic behavior.  Thus, the physician found that climbing onto the roof of his home following an argument was symptomatic or related to the Veteran's basic schizophrenic condition.  The Veteran showed extremely poor judgment and placed himself in a hazardous situation.  Ultimately, the VHA physician concluded that schizophrenia contributed to the Veteran's conduct and behavior that placed him in a hazardous situation that resulted in his death, whether it be accidental or directed by his poorly controlled impulses.  Id.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is certainly aware of the negative nexus opinion rendered in September 2009, it is not considered to have significant probative value.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The September 2009 VA medical opinion cited the March 1987 psychiatric examination report.  Upon further review of this report, the Board notes that the Veteran was significantly more disabled by his service-connected schizophrenia than alluded to in September 2009.  The March 1987 examination report noted that aside from the brief time when he was married, the Veteran lived with his sister.  The Veteran had great difficulty verbalizing and expressing his feelings.  He was also noted to suddenly and without apparent provocation, become overly aggressive and destructive.  The VA examiner provided the example of a time when the Veteran had brutally attacked his niece by banging her head against the floor so hard that she developed epilepsy, because she had moved a potted plant.  Further, the Veteran and his sister reported to the VA examiner that he had repeatedly attempted suicide.  The Veteran specifically voiced his desire to die by drowning, because it was "pretty."  The Veteran's sister noted that the Veteran had attempted to drown himself on multiple occasions, but had been rescued.  See VA Psychiatric Examination Report, March 4, 1987.  At no time did the September 2009 VA examiner address these repeated suicide attempts, or the Veteran's erratic and unpredictable behavior.

The Board is also aware of the May 1989 VA psychiatric examination report, wherein the VA examiner noted that the Veteran was in the same condition as was noted in the March 1987 examination report.  At the time of the examination, the Veteran's sister again reported that if she tried to confront him regarding his behavior, he became violent and insulting toward her.  She also reported additional instances where the Veteran tried to drown himself.  See VA Psychiatric Examination Report, May 4, 1989.  The September 2009 VA medical opinion failed to adequately address these two pivotal pieces of evidence in rendering the negative nexus opinion.  Accordingly, the Board does not find it to be persuasive.

In light of the foregoing and resolving reasonable doubt in the Appellant's favor, the Board finds that although the Veteran's service-connected schizophrenia did not directly cause his death, it did appear to contribute substantially or materially to cause his death.  As such, as noted above, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Appellant shall prevail upon the issue.  See Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. App. at 206-207.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Appellant's favor.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


